DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.
Applicant’s election without traverse of Invention I, claims 1-6 in the reply filed on 3/5/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Studebaker reg. #32,815 on 3/12/2021.

The application has been amended as follows: 
Replace claim 1 entirely with - -  A heat exchanger comprising:
a case into which a heating medium is supplied;

a first brazed portion provided on the side wall portion to bond the heat transfer tube to a peripheral edge portion of the first hole;
a tube expansion portion provided on the heat transfer tube such that an outer peripheral surface of the heat transfer tube is pressed against an inner peripheral surface of the first hole; and
a first concave surface portion that is provided in a part of an outer surface of the tube expansion portion and forms a first gap, into which brazing material of the first brazed portion advances, between the outer surface of the tube expansion portion and the inner peripheral surface of the first hole,
wherein the tube expansion portion includes first and second step portions that are positioned respectively on the inside and the outside of the side wall portion so as to sandwich the side wall portion in an axial length direction of the heat transfer tube, and bonded to the side wall portion, and the first concave surface portion extends to respective outer surfaces of the first and second step portions. - -
Replace claims 2 and 7-9 entirely with - - (Cancelled) - -
Reasons for Allowance
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "wherein the tube expansion portion includes first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763